DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on November 5, 2020 regarding Application No. 17/053,309.  Claims 1-12 are pending.


Priority
The instant application is the 371 National Stage of International Application No. PCT/IB2019/053793, filed on May 8, 2019, which claims priority to U.S. Provisional Application No. 62/669,224, filed on May 9, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.  Please note that the Office has included the application number and art unit number on the IDS.  Please also note that the Office has included WO 2018/035362 A1 and “Notification of Transmittal of the International Search Report and the Written Opinion of the International Searching Authority, or the Declaration” documents received on November 5, 2020 on the IDS.


Claim Objections
Claim 10 is objected to because “the switching device” in the last line should be changed to “a switching device” since the term was not previously recited.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, and 12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ojala in US 2019/0179426 A1 (hereinafter Ojala).

Regarding claim 1, Ojala teaches:
A virtual reality system (A virtual reality system; FIGs. 1, 2, 7, and 8 and [0005]-[0007]), comprising: 
an optical detection arrangement configured to detect a light pattern associated with a unique identity (an optical detection arrangement 214 configured to detect a light pattern (temporally-modulated light signal pattern) associated with a ; and 
a tool having a plurality of light-emitting devices engaged therewith, the light-emitting devices being selectively user-actuatable between a plurality of light patterns detectable by the optical detection arrangement, and the light patterns providing a plurality of unique identities of the tool as detected by the optical detection arrangement (a tool 104 (or 204) having a plurality of light-emitting devices 102 (or 202) engaged therewith, the light-emitting devices 102 (or 202) being selectively user-actuatable (using a switching device, e.g., a switch, knob, or button) between a plurality of light patterns (temporally-modulated light signal patterns) detectable by the optical detection arrangement 214, and the light patterns (temporally-modulated light signal patterns) providing a plurality of unique identities (unique identities of virtual objects) of the tool 104 (or 204) as detected by the optical detection arrangement 214; FIGs. 1 and 2, [0022], [0025], [0026], [0028]-[0030], [0036], [0045]-[0047], see also FIGs. 7 and 8, [0069], and [0074]).  

	Regarding claim 2, Ojala teaches:
The virtual reality system of Claim 1, wherein the tool comprises a switching device operably engaged with the light-emitting devices, the switching device being user-actuatable to selectively actuate the light-emitting devices between the light patterns so as to change the unique identity of the tool (the tool 104 (or 204) comprises a switching device (e.g., switch, knob, or button) operably engaged with the light-emitting devices 102 (or 202), the switching device (e.g., switch, knob, or button) being user-actuatable to selectively actuate the light-.  

	Regarding claim 3, Ojala teaches:
The virtual reality system of Claim 1, wherein the light-emitting devices comprise light-emitting diodes (the light-emitting devices 102 (or 202) comprise light-emitting diodes 108; FIGs. 1 and 2, [0022], and [0027]).  

	Regarding claim 6, Ojala teaches:
The virtual reality system of Claim 1, wherein the unique identities of the tool include a tool type or a tool status (the unique identities (unique identities of virtual objects) of the tool 104 (or 204) include a tool type (e.g., virtual torch, flashlight, lantern, musket, shotgun, baseball bat, crayon, pencil, pen, or paint brush); FIGs. 1, 2, 7, and 8, [0028]-[0030], and [0069]).  

	Regarding claim 7, this claim is rejected under similar rationale as claim 1 above.  
However, it is noted that claim 7 differs from claim 1 above in that:
A device for use in a virtual reality system, 
Is additionally recited.
Ojala teaches:
A device for use in a virtual reality system (A device 100 (or 200) for use in a virtual reality system; FIGs. 1, 2, 7, and 8, [0005]-[0007], [0025], and [0046]).
	Regarding claims 8, 9, and 12, these claims are rejected under similar rationale as claims 2, 3, and 6 above, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each 

Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ojala in view of Rogers et al. in US 2017/0354864 A1 (hereinafter Rogers).

Regarding claim 4, Ojala teaches:
The virtual reality system of Claim 1, wherein the light-emitting devices are arranged, the light-emitting devices engaged with the tool, and wherein the light-emitting devices are selectively user-actuatable to provide the light patterns (the light-emitting devices 102 (or 202) are arranged, the light-emitting devices 102 (or 202) engaged with the tool 104 (or 204), and wherein the light-emitting devices 102 (or 202) are selectively user-actuatable (using a switching device, e.g., a switch, knob, or button) to provide the light patterns (temporally-modulated light signal patterns); FIGs. 1 and 2, [0022], [0025], [0028], and [0029], see also FIG. 8 and [0074]).  
	However, it is noted that Ojala does not teach:
wherein the light-emitting devices are arranged in separate groups, each group having the light-emitting devices therein engaged with the tool in a unique pattern, and wherein the groups are selectively user-actuatable to provide the light patterns.
	Rogers teaches:
 wherein light-emitting devices are arranged in separate groups, each group having the light-emitting devices therein engaged with a tool in a unique pattern, and wherein the groups provide light patterns (light-emitting devices 700, 702, 704, and 706 are arranged in separate 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the virtual reality system taught by Ojala to include: the features taught by Rogers, such that Ojala as modified teaches: wherein the light-emitting devices are arranged in separate groups (the light-emitting devices taught by Ojala combined with the light-emitting devices and separate groups taught by Rogers), each group having the light-emitting devices therein engaged with the tool in a unique pattern (the light-emitting devices, tool, and plurality of unique identities of the tool provided by the light patterns (see claim 1 above) taught by Ojala combined with each group, light-emitting devices, tool, and unique pattern taught by Rogers), and wherein the groups are selectively user-actuatable to provide the light patterns (the light-emitting devices, selectively user-actuatable, and light patterns taught by Ojala combined with the groups and light patterns taught by Rogers), to differentiate between different tools and because it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use.

	Regarding claim 5, Ojala teaches:
The virtual reality system of Claim 1, wherein the light-emitting devices are arranged, and wherein one or more of the light-emitting devices is selectively user-actuatable to provide the light patterns (the light-emitting devices 102 (or 202) are arranged, and wherein one or more of the light-emitting devices 102 (or 202) is selectively user-actuatable (using a switching device, e.g., a switch, knob, or button) to provide the light patterns (temporally-modulated light signal patterns); FIGs. 1 and 2, [0022], [0025], [0028], and [0029], see also FIG. 8 and [0074]).  
	However, it is noted that Ojala does not teach:
wherein the light-emitting devices are arranged in an array or a single group, and wherein one or more of the light-emitting devices in the array or the single group is selectively user-actuatable to provide the light patterns.
	Rogers teaches:
wherein light-emitting devices are arranged in an array or a single group, and wherein one or more of the light-emitting devices in the array or the single group provide light patterns (light-emitting devices 700, 702, 704, and 706 are arranged in an array or a single group (array or single group of 700, 702, 704, and 706), and wherein one or more of the light-emitting devices 700, 702, 704, and 706 in the array or the single group provide light patterns (light patterns differentiating different directional interface objects or controllers); FIG. 7 and [0103], see also FIGs. 10 and 11 and [0108]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the virtual reality system taught by Ojala to include: the features taught by Rogers, such that Ojala as modified teaches: wherein the light-emitting devices are arranged in an array or a single group (the light-emitting devices taught by Ojala combined with the light-emitting devices, array, and single group taught by Rogers), and wherein one or more of the light-emitting devices in the array or the single group is selectively user-actuatable to provide the light patterns (the one or more of the light-emitting devices, selectively user-actuatable, and light patterns Ojala combined with the one or more of the light-emitting devices, array, single group, and light patterns taught by Rogers), to differentiate between different tools and because it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use.

	Regarding claims 10 and 11, these claims are rejected under similar rationale as claims 4 and 5 above, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/9/21B